

MATRIA HEALTHCARE, INC.


CHARTER OF THE AUDIT COMMITTEE
OF THE BOARD OF DIRECTORS


AMENDED DECEMBER 14, 2006






ARTICLE I


Purpose


The Audit Committee is appointed by the Board of Directors to oversee the
accounting and financial reporting processes of the Company and the audits of
the financial statements of the Company. In connection with its performance of
such oversight responsibilities, the Audit Committee shall perform the following
duties and responsibilities:



   
Monitor the integrity of the Company’s financial reporting process and system of
internal controls regarding finance and accounting compliance.




   
Monitor the qualifications and independence of the Company’s independent
auditors and internal auditors.




 
Monitor the performance of the Company’s independent auditors and internal
auditors.




   
Provide an avenue of communication among the independent auditors, internal
auditors, management and the Board of Directors.



ARTICLE II


Audit Committee Composition and Meetings


The Audit Committee shall be comprised of at least three directors as determined
by the Board. The members of the Audit Committee shall meet the independence and
experience requirements of NASDAQ, Section 10A(m)(3) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and the rules and regulations of the Securities
and Exchange Commission (the “Commission”). Each member of the Audit Committee
shall be independent and free from any relationship which, in the opinion of the
Board, would interfere with the exercise of his or her independent judgment in
carrying out the responsibilities of a director and an Audit Committee member.
All members of the Committee shall have a basic understanding of finance and
accounting and be able to read and understand fundamental financial statements,
and at least one member of the Committee shall have past employment experience
in finance or accounting, requisite





--------------------------------------------------------------------------------




professional certification in accounting, or any other comparable experience or
background which results in the individual’s financial sophistication, including
being or having been a chief executive officer, chief financial officer or other
senior officer with financial oversight responsibilities.


The Audit Committee members shall be appointed by the Board. If an Audit
Committee Chair is not designated or present, the members of the Committee may
designate a Chair by majority vote of the Committee membership.


The Committee shall meet at least four times annually or more frequently as
circumstances dictate. The Audit Committee Chair shall prepare and/or approve an
agenda in advance of each meeting. The Audit Committee may request any officer
or employee of the Company or the Company’s outside counsel or independent
auditors or internal auditors to attend a meeting of the Audit Committee or to
meet with any members of, or consultants to, the Audit Committee.


ARTICLE III


Audit Committee Authority and Responsibilities


The Audit Committee shall have the sole authority to appoint or replace the
independent auditor (subject, if applicable, to shareholder ratification). The
Audit Committee shall be directly responsible for the compensation and oversight
of the work of the independent auditor (including resolution of disagreements
between management and the independent auditor regarding financial reporting)
for the purpose of preparing or issuing an audit report or related work. The
independent auditor shall report directly to the Audit Committee.


The Audit Committee shall preapprove all auditing services and permitted
non-audit services (including the fees and terms thereof) to be performed for
the Company by its independent auditor, subject to the de minimus exceptions for
non-audit services described in Section 10A(i)(1)(B) of the Exchange Act which
are approved by the Audit Committee prior to the completion of the audit. The
Audit Committee may form and delegate authority to subcommittees consisting of
one or more members when appropriate, including the authority to grant
preapprovals of audit and permitted non-audit services, provided that decisions
of such subcommittee to grant preapprovals shall be presented to the full Audit
Committee at its next scheduled meeting.


The Audit Committee shall have the authority, to the extent it deems necessary
or appropriate, to retain independent legal, accounting or other advisors. The
Company shall provide for appropriate funding, as determined by the Audit
Committee, for payment of compensation to the independent auditor for the
purpose of rendering or issuing an audit report and to any advisors employed by
the Audit Committee.


The Audit Committee shall be responsible for the oversight of the work of the
internal audit function. The internal audit function shall report to the Audit
Committee.





--------------------------------------------------------------------------------






The Audit Committee shall make regular reports to the Board. The Audit Committee
shall review and reassess the adequacy of this Charter annually and recommend
any proposed changes to the Board for approval.


The Audit Committee, to the extent it deems necessary or appropriate, shall:
 
Financial Statement and Disclosure Matters
 
 
1.
Review and discuss with management and the independent auditor the annual
audited financial statements and recommend to the Board whether the audited
financial statements should be included in the Company’s Form 10-K.

 
 
2.
Review and discuss with management and the independent auditor the Company’s
quarterly financial statements prior to the filing of its Form 10-Q, including
the results of the independent auditor’s review of the quarterly financial
statements.

 
3.
Review disclosures made to the Committee by the Company’s Chief Executive
Officer and Chief Financial Officer regarding: (i) any significant deficiencies
in the design or operation of internal controls of the Company which could
adversely affect the Company’s ability to record, process, summarize and report
financial data; and (ii) any fraud, material or otherwise, that involves
management or other employees.

 
4.
Discuss with management and the independent auditor significant financial
reporting issues and judgments made in connection with the preparation of the
Company’s audited financial statements, including any significant changes in the
Company’s selection or application of accounting principles, any major issues as
to the adequacy of the Company’s internal controls (including issues disclosed
to the Committee by the Company’s Chief Executive Officer or Chief Financial
Officer) and any special steps adopted in light of material control
deficiencies.

 
 
5. Review and discuss reports from the independent auditors on:
 
 
(a) All critical accounting policies and practices to be used.
 
 

 
(b)
All alternative treatments of financial information within generally accepted
accounting principles that have been discussed with management, ramifications of
the use of such alternative disclosures and treatments, and the treatment
preferred by the independent auditor.

 
 

 
(c)
Other material written communications between the independent auditor and
management, such as any management letter or schedule of unadjusted differences.

 
 
6.
Discuss with the independent auditor the matters required to be discussed by
Statement on Auditing Standards No. 61 relating to the conduct of the audit,
including any

 





--------------------------------------------------------------------------------




 

 
difficulties encountered in the course of the audit work, any restrictions on
the scope of activities or access to requested information, and any significant
disagreements with management.

 
7.
Review and discuss with management earnings releases (including pro forma or
non- GAAP information or earnings guidance) given to third parties.

 
Oversight of the Company’s Relationship with the Independent Auditor
 
 
8.
Obtain and review a formal written statement from the independent auditor
delineating all relationships between the independent auditors and the Company,
consistent with Independence Standards Board Standard 1, and review and discuss
with the independent auditor, on a periodic basis, any disclosed relationships
or services that may impact the objectivity and independence of the auditor.
Evaluate the independence of the independent auditor, including whether the
provision of permitted non-audit services is compatible with maintaining the
auditor’s independence, and taking into account the opinions of management.

 
9.
Meet with the independent auditor prior to the audit to discuss the planning and
staffing of the audit.



Oversight of the Company’s Internal Audit Function


10.
Review the scope and effectiveness of the internal auditing activities.



11.
Review and discuss with the independent auditors the responsibilities, budget
and staffing of the Company’s internal audit function.



Compliance Oversight Responsibilities
 
12.
Obtain from the independent auditor assurance that Section 10A(b) of the
Exchange Act has not been implicated.

 
 
13.
Review reports and disclosures of insider and affiliated party transactions, and
review and approve or disapprove all proposed related-party transactions
required to be disclosed under the rules of the Commission. Advise the Board
with respect to the Company’s policies and procedures regarding conflicts of
interest and the Company’s Code of Conduct.

 
14.
Establish procedures for the receipt, retention and treatment of complaints
received by the Company regarding accounting, internal accounting controls or
auditing matters, and the confidential, anonymous submission by employees of
concerns regarding questionable accounting or auditing matters.

 
Investigations
 





--------------------------------------------------------------------------------




 
The Audit Committee has the authority to conduct any investigation appropriate
to fulfilling its responsibilities, and it has direct access to the independent
auditors as well as anyone in the organization.
 
 
Other Audit Committee Responsibilities
 
 
Annually prepare a report to shareholders as required by the Securities and
Exchange Commission. The report should be included in the Company’s annual proxy
statement.
 
 
Perform any other activities consistent with this Charter, the Company’s by-laws
and governing law, as the Committee or the Board deems necessary or appropriate.
 
 
Periodically report to the Board of Directors on significant results of the
foregoing activities.
 
 
ARTICLE IV
 
 
Limitation of Audit Committee’s Role
 
While the Audit Committee has the responsibilities and powers set forth in this
Charter, it is not the duty of the Audit Committee to plan or conduct audits or
to determine that the Company’s financial statements and disclosures are
complete and accurate and are in accordance with generally accepted accounting
principles and applicable rules and regulations. These are the responsibilities
of management and the independent auditor.
 

